UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7814


ANTHONY BUSSIE,

                  Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-hc-02149-FL)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Bussie appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition.        We have reviewed

the record and find no reversible error.       Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.     Bussie v. United States, No. 5:15-

hc-02149-FL   (E.D.N.C.   Nov.   3,   2015).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                      2